DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-16) in the reply filed on 01/26/2021 is acknowledged.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 is objected to because “support” appears to be missing an article (e.g. the).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0027541 Henderson et al. “Henderson” in view of U.S. Publication No. 2008/0249406 to Naruse. 
Henderson discloses a portable ultrasound system (100 in Fig. 1) including a handle (Paragraph [0033]) configured to be releasably coupled with a support structure (Abstract).  Henderson explains that the support structure includes a mounting surface for the portable ultrasound device to rest on (Paragraph [0070]).  The mounting surface has grooves configured to cooperate with elements on the portable unit to facilitate accurate alignment and male/female engagement features configured to securely lock the portable ultrasound device in place (Paragraphs [0070]-[0074]).  Henderson discloses a release lever linked to the engagement features in order to easily decouple the portable ultrasound device to the support structure (Paragraphs [0072] and [0076]).  
However, Henderson does not expressly disclose wherein the handle can operate as the release lever as claimed.  
As a preliminary matter, Examiner notes that one skilled in the art would have found it obvious to replace and/or rearrange the release lever described by Henderson with any conventionally known release mechanism known in the art as such a modification merely involves a simple substitution of one known release lever for another to yield predictable results.  
Nonetheless, Naruse teaches from within a similar field of endeavor with respect to portable ultrasound systems and methods (Abstract) where movement of a handle may facilitate as a locking/releasing mechanism (Paragraph [0061]).  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified the ultrasound system and method described by Henderson to enable the handle to be moved to actuate the releasing/locking of the engagement features as described by Naruse as such a modification merely involves a simple substation of one known release mechanism for another to yield predictable results (MPEP 2143).  

As for Claim 7, the modified system of Henderson and Naruse disclose a plurality of engagement members (e.g. male/female engagement features) located on both the support and the portable ultrasound device.  Examiner notes that one skilled in the art would have been motivated to have modified the location or number of engagement features such that the handle in the modified system would include the attachment means described above by Henderson (e.g. groove, engagement features) in order to enhance the stability of the portable device on the support.  Such a modification merely involves a rearrangement and/or a duplication of parts to yield predictable results (MPEP 2144.04).  
Regarding Claim 8, the engagement features described by Henderson (e.g. hook and loop, magnetic type coupling; Paragraph [0074]) is considered to be a latch to selectively lock (e.g. via the handle movement) in its broadest reasonable interpretation.  

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson and Naruse as applied to claim 1 above, and further in view of U.S. Publication No. 2015/0094578 to Niomiya et al. “Ninomiya”.  
As for Claims 4-5, Henderson and Naruse disclose an ultrasound system and method configured to couple and uncouple a portable ultrasound unit from a support structure with handle movement as explained above.  However, the art of record discloses a push/pull motion on the handle to release the engagement feature(s) and not a pivot/rotate one as claimed.    
As a preliminary matter, Examiner notes that the particular movement of the handle is considered to be an obvious design choice in the absence of showing any criticality or unexpected result.  
Niomiya teaches from within a similar field of endeavor with respect to portable ultrasound devices where a handle is configured to rotate (Paragraphs [0026] and [0034]).  
Accordingly, one skilled in the art would have been motivated to have modified the particular movement of the handle described by Henderson and Naruse to enable rotation of the handle as described by Niomiya in order to couple/decouple the portable unit with the support.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson and Naruse as applied to claim 1 above, and further in view of U.S. Publication No. 2019/0301899 to Clos et al. “Clos”
As for Claims 9, Henderson and Naruse disclose an ultrasound system and method configured to couple and uncouple a portable ultrasound unit from a support structure with handle movement as explained above.  However, the art of record does not expressly disclose a sensor connected to the handle to alarm the user.  
Clos teaches from within a similar field of endeavor with respect to latch systems where an orientation of a latch is determined and if the latch is not in a proper position, an alarm is generated (Paragraphs [0042]-[0043]).  
Accordingly, one skilled in the art would have been motivated to have modified the ultrasound system and method described by Henderson and Naruse to include a latch sensing system described by Clos in order to determine if the portable unit is properly secured to the support and if not, generate an alarm indicative of the misalignment/undocked state.  Such a modification would improve safety within a medical environment and merely involves .  

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Naruse and Niomiya.  
With respect to Claims 10-11 and 15, Henderson and Naruse disclose an ultrasound system and method configured to couple and uncouple a portable ultrasound unit from a support structure with handle movement as explained above.  While Henderson depicts a handle on the front bottom clamshell side of the portable unit (Fig. 1), Naruse depicts where a handle may be mounted to proximate the display on the upper clamshell portion of the portable ultrasound device.  
Accordingly, one skilled in the art would have been motivated to have rearrange the position of the handle on the portable ultrasound device as such a modification merely involves a simple rearrangement of parts according to known devices to yield predictable results.  
However, the art of record does not expressly disclose where the handle is pivotally attached so as to be rotated as claimed.  
Niomiya teaches from within a similar field of endeavor with respect to portable ultrasound devices where a handle is configured to rotate (Paragraphs [0026] and [0034]).  
Accordingly, one skilled in the art would have been motivated to have modified the particular movement of the handle described by Henderson and Naruse to enable rotation of the handle as described by Niomiya in order to couple/decouple the portable unit with the support.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  


Regarding Claim 14, Examiner notes that the modified handle may rotate as claimed.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Naruse and Niomiya applied to claim 10 above, and further in view of U.S. Publication No. 2016/0270764 to Wodecki or U.S. Publication No. 2017/0281126 to Meurer et al. “Meurer”.  
As for Claim 16, Henderson, Naruse and Niomiya disclose an ultrasound system and method configured to couple and uncouple a portable ultrasound unit from a support structure with handle movement as explained above.  
However, the art of record does not expressly disclose wherein the support can be mounted to a wall.  
Wodecki teaches from within a similar field of endeavor with respect to portable diagnostic devices (Abstract) where a cart support may be mounted to the wall of a room (Paragraph [0039]).  
Likewise, Meurer teaches from within a similar field of endeavor with respect to ultrasound systems and methods (Abstract) where the base may be mounted to the wall or a cart or the bed of a patient (Paragraph [0019]).  
Accordingly, one skilled in the art would have been motivated to have included hardware to mount the support to any convenient location within a medical facility in order to enhance the accessibility of the device.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793